COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, Huff and AtLee
UNPUBLISHED


              Argued at Leesburg, Virginia


              JOSHUA DEAN DRENTH
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 0388-22-4                                      JUDGE GLEN A. HUFF
                                                                                DECEMBER 20, 2022
              ELIZABETH ANNE DRENTH


                               FROM THE CIRCUIT COURT OF PRINCE WILLIAM COUNTY
                                              James A. Willett, Judge

                               Dusty Sparrow Reed (Sparrow Reed, PLLC, on briefs), for
                               appellant.

                               Amanda M. Kimble (Livesay & Myers, PC, on brief), for appellee.


                     Following a bench trial in the Prince William County Circuit Court (the “trial court”), the

              trial court granted Elizabeth Anne Drenth (“wife”) a divorce a vinculo matrimonii from Joshua

              Dean Drenth (“husband”) on the grounds that the parties had been separated for a period of one

              year, as required under Code § 20-91. On appeal, husband claims the trial court erred in finding

              that the doctrine of recrimination prevented it from granting him a divorce based on wife’s

              adultery. Husband also challenges the trial court’s award of spousal support and attorney fees to

              wife. For the following reasons, this Court affirms the trial court as to each of the issues raised.

                                                      I. BACKGROUND

                     This Court recounts the facts “in the ‘light most favorable’ to the prevailing party in the

              trial court and grants to that party the benefit of ‘all reasonable inferences fairly deducible

              therefrom.’” Marvin v. Marvin, 51 Va. App. 619, 621 (2008) (quoting Logan v. Fairfax County


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Dep’t of Hum. Dev., 13 Va. App. 123, 128 (1991)). “That principle requires us to ‘discard the

evidence’ of the appellant which conflicts, either directly or inferentially, with the evidence

presented by the appellee at trial.” Congdon v. Congdon, 40 Va. App. 255, 258 (2003) (quoting

Wactor v. Commonwealth, 38 Va. App. 375, 380 (2002)).

       Husband and wife married in May 2007. They have four children who were all born

during the marriage. Wife has a high school education but never received a post-secondary

degree. Husband earned a master’s degree as well as certificates for completing additional

work-related courses. After the births of their children, husband became the primary source of

income for the family while wife stayed at home to care for the children.

       Towards the end of December 2019 and beginning of January 2020, wife told husband

she wanted a divorce and she stopped sleeping with husband. On February 9, 2020, wife told

husband she wanted to separate.1 At the end of May 2020, wife took a trip by herself to Ohio

and paid for a hotel room where she ultimately had sex with a male friend she had met while

playing a video game online in 2019.

       When wife returned to the marital home on May 29, 2020, husband confronted her about

having an affair and stated his intention to separate. Despite continuing to sleep under the same

roof, husband and wife did not share the same bed and they kept their lives separate. Husband

sold the family home in August 2020, after which the children lived almost exclusively with wife

at a new residence.

       On February 11, 2021, wife filed a complaint for divorce from husband in the trial court.

In that complaint she requested a divorce on two alternate grounds: cruelty under Code


       1
         Because this Court views the facts in the light most favorable to wife, this Court credits
the evidence establishing February 9, 2020, as the date of separation between the two parties.
For example, both husband and wife affirmed February 9 as the separation date in their initial
pleadings. Regardless, neither party disputes that they had been separated for well over a year by
the time of trial in December 2021.
                                               -2-
§ 20-91(A)(6) or having lived separate and apart for the one-year statutory period under Code

§ 20-91(A)(9). Wife also requested an award of spousal support, child support, and attorney fees

from husband, as well as primary physical custody of their minor children.

       Husband filed an answer to wife’s complaint along with a counter-complaint on March 2,

2021. In the counter-complaint, husband asked the court to grant him a divorce on the ground of

adultery under Code § 20-91(A)(1) or “in the alternative on the grounds of separation for the

statutory period.”

       The trial court conducted a bench trial on December 21 and December 22, 2021, at which

both husband and wife testified, presented witnesses, and offered numerous documents—

including financial records—into evidence. Wife admitted to committing adultery in May 2020,

after she and husband had separated. She also testified that she had no means of supporting

herself and the children without receiving both child support and spousal support from husband.

       When wife’s attorney asked husband whether he “had sexual relations with anyone other

than [wife] since February 9th, 2020,” husband invoked his Fifth Amendment right against

self-incrimination. Wife’s attorney then asked husband a series of questions about his dating

activities and the money he spent using online dating services since May 2020. Husband

answered each of those questions and confirmed the authenticity of the bank statements showing

his payments for such services.

       Husband ultimately admitted to spending thousands of dollars on a particular website that

allowed him to see videos and photos of women in Eastern Europe, but he stated that he never

traveled to Eastern Europe to meet any of those women. He also admitted that he had paid for

several other popular dating websites—eHarmony, Match.com, Bumble, Hinge—but denied

using those sites to meet women for the purposes of having sex.




                                              -3-
       After the trial concluded, the court conducted a thorough review of the evidence and

made detailed factual findings regarding the grounds for divorce, the allegations of adultery by

both parties, the comparative financial situations of both parties, and the parties’ relationships

with the children. The trial court explicitly acknowledged that those findings were based on its

review of the evidence and “determinations as to the weight of the testimony and the credibility

of the witnesses.”

       Regarding the grounds for divorce, the trial court dismissed husband’s “fault ground of

adultery . . . because both spouses are in pari delicto and a fault-based divorce can be asserted

only to an innocent spouse.” The trial court explicitly found “sufficient evidence that both sides

committed adultery” because:

               [w]ith respect to the plaintiff, she made an admission as such. It
               was corroborated among other things by her trip in late May to
               Ohio. With respect to the defendant, he asserted his Fifth
               Amendment privilege which evokes certain inferences that the
               Court can make, and they were corroborated by his use of various
               dating websites.

The trial court instead granted a divorce on no-fault grounds—based on its finding that the

evidence “adequately established” the parties had lived “separate and apart without interruption

and cohabitation for a period in excess of one year”—and awarded wife spousal support. In

doing so, the trial court found, “by clear and convincing evidence,” “that a denial of support

would constitute a manifest injustice based on the degrees of fault and the relative economic

circumstances of the parties.”

       When calculating the amount and duration of wife’s spousal support award—$4,762 “per

month” indefinitely—the trial court explicitly considered each of the mandatory statutory factors

in Code § 20-107.1(E), as well as wife’s need and husband’s ability to pay. “Having considered

all the equities in the case and of course [husband]’s ability to pay and [wife]’s need,” the trial

court also awarded wife $17,000 in attorney fees.
                                                 -4-
       On February 11, 2022, the trial court entered a final decree of divorce for wife on no-fault

grounds. That order contained the same terms orally expressed by the trial court on December

22, 2021. Husband appended objections to the order, challenging the trial court’s award of

spousal support to wife and its finding that husband had also committed adultery. He did not

raise any objection in the trial court regarding wife’s award of attorney fees. This appeal

followed.

                                         II. ANALYSIS

       On appeal, this Court “review[s] the trial court’s statutory interpretations and legal

conclusions de novo.” Chaney v. Karabaic-Chaney, 71 Va. App. 431, 434 (2020) (quoting

Navas v. Navas, 43 Va. App. 484, 487 (2004)). However, this Court is “bound by the trial

court’s ‘findings of historical fact unless “plainly wrong” or without evidence to support them.’”

Park v. Commonwealth, 74 Va. App. 635, 645 (2022) (quoting McGee v. Commonwealth, 25

Va. App. 193, 198 (1997) (en banc)).

       “In determining whether credible evidence exists, the appellate court does not retry the

facts, reweigh the preponderance of the evidence, or make its own determination of the

credibility of the witnesses.” Wright v. Wright, 38 Va. App. 394, 406 (2002) (quoting Moreno v.

Moreno, 24 Va. App. 190, 195 (1997)). Accordingly, this Court defers to the trial court’s

“reasonable inferences [drawn] from basic facts to ultimate facts.” Abdullah v. Commonwealth,

53 Va. App. 750, 755 (2009) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)).




                                               -5-
        A. The Trial Court Did Not Err in Granting a Divorce on Grounds of Separation

       In his first two assignments of error, husband alleges that the trial court erred in applying

the doctrine of recrimination.2 He first argues that, because wife failed to plead the defense of

recrimination, the trial court could not sua sponte consider it as a reason to deny husband’s

request for an adultery-based divorce. Husband also argues that the trial court erred in relying on

an adverse inference, without sufficient corroboration, to find that he committed adultery.3 The

effect of these arguments is to challenge the trial court’s granting of a divorce to wife based on a

one-year separation period and its denial of husband’s request for a divorce on the ground of

adultery.

       Code § 20-91 lists the grounds upon which a divorce may be granted. That list includes

adultery (a fault-based ground) and a one-year period of separation (a no-fault ground for

divorce). Code § 20-91. “Except for a divorce granted on the grounds set forth in subdivision

A(9) of § 20-91”—the no-fault separation provision—the trial court cannot grant a divorce “on

the uncorroborated testimony of the parties or either of them.” Code § 20-99. As applicable

here, both husband and wife offered proof that they had “lived separate and apart without any

cohabitation and without interruption for one year” prior to trial on December 21, 2021.4 Code

§ 20-91(A)(9)(a).




       2
         “The doctrine of recrimination provides that a party is barred from obtaining a
[fault-based] divorce if his or her own conduct constituted sufficient grounds for [a fault-based]
divorce.” Venable v. Venable, 2 Va. App. 178, 184 (1986).
       3
         Because this alleged error has no bearing on the trial court’s general authority to grant
wife a no-fault divorce, this Court reserves its discussion on the propriety of the trial court’s
adverse inference for the section below addressing spousal support.
       4
         Neither party contests that the one-year minimum period of separation had been met by
the time of trial.
                                               -6-
       Assuming without deciding that the trial court erred in finding the doctrine of

recrimination prevented granting husband a divorce on grounds of adultery, this Court finds such

error ultimately harmless. Neither husband nor wife dispute that the evidence supports the

no-fault ground of divorce, which they both pled in the alternative. Thus, the trial court’s

granting of a divorce on the no-fault grounds is neither plainly wrong nor unsupported by the

evidence. See Fadness v. Fadness, 52 Va. App. 833, 840 (2008) (affirming divorce granted on

no-fault ground of separation where “that ground was supported by the evidence” and appellant

did not challenge the sufficiency of that evidence); Williams v. Williams, 14 Va. App. 217, 219

(1992) (“If the court ‘hears the evidence ore tenus, its finding is entitled to great weight and will

not be disturbed on appeal unless plainly wrong or without evidence to support it.’” (quoting

Pommerenke v. Pommerenke, 7 Va. App. 241, 244 (1988))).

        Moreover, even if the trial court had determined that the doctrine of recrimination did

not apply—as husband asserts—it “would simply have had two equally legitimate grounds for

granting th[e] divorce”: wife’s adultery or the parties having lived separate and apart for over a

year. Fadness, 52 Va. App. at 840. This Court has repeatedly held that “[w]here ‘dual or

multiple grounds for divorce exist, the trial judge can use his sound discretion to select the

grounds upon which he will grant the divorce.’” Id. (quoting Konefal v. Konefal, 18 Va. App.

612, 613-14 (1994)). Because a trial court is not required “‘to give precedence to one proven

ground of divorce over another,’” the error husband alleges here “was of no real consequence.”

Id. (quoting Williams, 14 Va. App. at 219); see also Gamer v. Gamer, 16 Va. App. 335, 340

(1993). Therefore, this Court finds that any error in the trial court’s application of the doctrine of

recrimination was harmless and the entry of the divorce decree on the proven no-fault ground is

affirmed.




                                                -7-
               B. The Trial Court Did Not Err in Awarding Wife Spousal Support

       Separate from his challenge to the grounds of the divorce, husband also assigns error to

the trial court’s grant of spousal support to wife. Specifically, husband contends the trial court

erred in applying the “manifest injustice” exception in Code § 20-107.1(B) to justify its award to

wife because “there was no credible evidence that the trial court compared degrees of fault, nor

did the record reflect degrees of fault favorable to the [w]ife.” For the following reasons, this

Court disagrees and affirms the trial court’s award of spousal support to wife.

       In general, “[t]he trial court has ‘broad discretion in setting spousal support and its

determination will not be disturbed except for a clear abuse of discretion.’” Wyatt v. Wyatt, 70

Va. App. 716, 719 (2019) (quoting Giraldi v. Giraldi, 64 Va. App. 676, 681 (2015)). Code

§ 20-107.1 governs the procedures by which the trial court can grant spousal support. In

particular, subsection (E) requires the court to “consider the circumstances and factors which

contributed to the dissolution of the marriage, specifically including adultery,” when determining

whether to award spousal support.5 “Thus, even where a court grants a divorce based on a

one-year separation, it must still consider any proven fault-based ground in relation to spousal

support,” as well as “‘all behavior that affected the marital relationship, including any acts or

conditions which contributed to the marriage’s failure, success, or well-being.’” Wyatt, 70

Va. App. at 719 (quoting Barnes v. Barnes, 16 Va. App. 98, 102 (1993)).6



       5
          This section also includes a list of twelve factors the court must consider “[i]n
determining the nature, amount and duration of an award pursuant to this section.” Code
§ 20-107.1(E). “When the record discloses that the trial court considered all of the statutory
factors, the court’s ruling will not be disturbed on appeal unless there has been a clear abuse of
discretion.” Gamble v. Gamble, 14 Va. App. 558, 574 (1992).
       6
          The fact that wife did not plead the defense of recrimination does not bar her from
presenting evidence of husband’s unfaithful behavior because the trial court must consider both
parties’ behavior when determining whether to award spousal support. See Code § 20-107.1(E);
Barnes, 16 Va. App. at 102.
                                                 -8-
       At the outset, this Court addresses husband’s argument that the trial court committed an

error of law in finding he committed adultery based on an adverse inference. He contends the

trial court lacked sufficient evidence to make such an inference and that, without corroboration,

the inference alone did not prove adultery by clear and convincing evidence. See Derby v.

Derby, 8 Va. App. 19, 24 (1989) (“To prove adultery, the evidence of extramarital sexual

intercourse must be clear and convincing.”); Dodge v. Dodge, 2 Va. App. 238, 242 (1986)

(warning that “[s]trongly suspicious circumstances are inadequate” to prove adultery).

       This Court disagrees with husband’s argument. In 2020, the General Assembly

significantly amended Code § 8.01-223.1 to permit a trial court to draw an adverse inference of

adultery from a party’s invocation of his or her Fifth Amendment rights in certain types of family

law proceedings, including “any civil action for divorce or separate maintenance under Title 20.”

2020 Va. Acts ch. 1062.7 The trial court here exercised this new grant of discretion in finding

that husband’s invocation of the Fifth Amendment yielded the adverse inference that he had



       7
         Prior to July 1, 2020, Code § 8.01-223.1 stated only that: “[i]n any civil action, the
exercise by a party of any constitutional protection shall not be used against him.” The amended
version added the following caveat:

               except that in . . . any civil action for divorce or separate
               maintenance under Title 20 filed on or after July 1, 2020, if a party
               or witness refuses to answer a question about conduct described in
               subdivision A (1) of § 20-91 or in § 18.2-365 on the ground that
               the testimony might be self-incriminating, the trier of fact may
               draw an adverse inference from such refusal.

Code § 8.01-223.1; see also Dale M. Cecka, James R. Cottrell & Craig W. Sampson, Family
Law: Theory, Practice, and Forms § 9:4 (2022) (“Over the years there have been a number of
unsuccessful attempts to repeal Va. Code. Ann. § 18.2-365, the law which makes adultery a
Class 4 misdemeanor. If that Code section were repealed, divorce litigants would no longer have
5th Amendment protections against a fault allegation such as adultery. In 2020 the Virginia
legislature again turned down an opportunity to repeal the adultery statute. However, it did
amend Va. Code Ann. § 8.01-223.1 so as to allow a court to draw an adverse inference whenever
a party asserts the 5th amendment in any case for custody, visitation, support, divorce, or separate
maintenance.”).
                                               -9-
engaged in extramarital sexual relations. And the strength of that inference as a basis for the trial

court’s conclusion that husband committed adultery comes from the circumstantial evidence of

husband’s extensive involvement on various dating websites.

       The context in which a person invokes their Fifth Amendment right is relevant when

evaluating the evidentiary effect of an adverse inference of adultery under Code § 8.01-223.1.

Here, bank records showed that, after suspecting wife’s infidelity, husband spent thousands of

dollars to see videos and photos of women on a particular dating website. Husband confirmed

that he made those payments but denied that he ever met any of those women in person or had

sex with any of the women he met through other online dating websites. Yet, when asked the

broader question of whether he had sex with “anyone” other than wife, husband invoked his Fifth

Amendment right to remain silent.

       In this context, husband’s selective testimony creates a strong adverse inference of

adultery. If husband had not committed adultery with “anyone,” he could have answered that

question truthfully without subjecting himself to possible self-incrimination; thus, there would be

no reason for him to invoke the Fifth Amendment. Conversely, if husband did have sexual

relations with someone other than wife—as the trial court found via the adverse inference—then

any answer to that question could produce an incriminatory response: a “yes” admits to adultery,

but a “no” commits perjury. Stated simply, it defies logic that husband would invoke the Fifth

Amendment in this context unless he did have sex with someone, other than wife, whom he

knew or met in a way other than through one of the dating websites. See Waller v.

Commonwealth, 52 Va. App. 571, 581 (2008) (“The failure of a testifying defendant to contest a

factual assertion, when it is within his power and self-interest to do so, corroborates the probative

force of the assertion.”); Wells v. Commonwealth, 32 Va. App. 775, 787 (2000) (holding that




                                               - 10 -
“appellant’s failure to deny” the charge while on the stand “was probative of his guilt of the

charged offense”).

       Therefore, assuming the trial court credited husband’s testimony, his repeated denial of a

sexual relationship with any of the women from the dating websites strengthens the adverse

inference arising from his refusal to also deny having sex more generally with “anyone” other

than wife. As a result, this Court finds the trial court did not err in relying on an adverse

inference that husband committed adultery.

       Furthermore, as relevant to husband’s challenge regarding the spousal support award,

subsection (B) of Code § 20-107.1 prohibits a court from awarding permanent spousal support to

an adulterous spouse unless it finds, by clear and convincing evidence, that a denial of such

support would constitute a “manifest injustice.”8 See Giraldi, 64 Va. App. at 682 (“Adultery is a

fault ground for divorce under Code § 20-91(A)(1), and, therefore, a finding that a party has

committed adultery generally is an absolute bar to the adulterous party from receiving spousal

support under Code § 20-107.1(B).”). This Court has previously recognized that “the legislative

impulse behind the manifest injustice exception is to prevent leaving a spouse destitute as a

result of an act of adultery.” Mundy v. Mundy, 66 Va. App. 177, 184 (2016).

        In making that determination, a court is limited to consideration of two specific factors:

(1) “the respective degrees of fault,” and (2) “the relative economic circumstances of the

parties.” Code § 20-107.1(B); see also Giraldi, 64 Va. App. at 683 (“[T]he decision to invoke

the manifest injustice exception must be rooted in both the ‘respective degrees of fault’ factor

and the ‘relative economic circumstances’ factor.” (quoting Congdon, 40 Va. App. at 264)).

Those two factors, however, “are conjunctive, not disjunctive.” Mundy, 66 Va. App. at 182.


       8
           See also Seemann v. Seemann, 233 Va. 290, 293 n.1 (1987) (defining “clear and
convincing” evidence as “that measure or degree of proof which will produce in the mind of the
trier of facts a firm belief or conviction as to the allegations sought to be established”).
                                                  - 11 -
Thus, “[n]either requires proof by clear and convincing evidence independently. Rather, it is the

confluence of both streams of evidence—of fault and of relative economic circumstances—that

must rise, by the clear and convincing standard, to constitute manifest injustice.” Id.

       Contrary to appellant’s claims, the trial court complied with the requirements of Code

§ 20-107.1(B) when it explicitly found, “by clear and convincing evidence,” that “a denial of

support would constitute a manifest injustice based on the degrees of fault and relative economic

circumstances of the parties.” The record is replete with the trial court’s findings of fact as to

both parties’ acts of infidelity and their significant economic disparities—the comparison of

which plainly supports the trial court’s application of the manifest injustice exception. Based on

this Court’s deferential standard of appellate review, “if ‘the record contains credible evidence in

support of the findings made by th[e trial] court, we may not retry the facts or substitute our view

of the facts for those of the trial court.’” Congdon, 40 Va. App. at 266 (quoting Calvin v. Calvin,

31 Va. App. 181, 183 (1999)).

       Accordingly, this Court finds that the trial court properly compared sufficient evidence as

to each party’s degree of fault and their relative economic circumstances before awarding wife

spousal support pursuant to Code § 20-107.1(B).

        C. Husband’s Challenge to Wife’s Award of Attorney Fees is Barred on Appeal

       Husband’s final assignment of error challenges the trial court’s award of attorney fees to

wife. Despite admitting he did not properly preserve this claim for appeal, husband nevertheless

asks this Court to invoke the “ends of justice” exception to consider this claim. For the

following reasons, this Court declines to apply that exception.

       “The purpose of Rule 5A:18 is ‘to ensure that the trial court and opposing party are given

the opportunity to intelligently address, examine, and resolve issues in the trial court, thus

avoiding unnecessary appeals.’” Friedman v. Smith, 68 Va. App. 529, 544 (2018) (quoting

                                                - 12 -
Andrews v. Commonwealth, 37 Va. App. 479, 493 (2002)). Consequently, “[n]o ruling of the

trial court . . . will be considered as a basis for reversal unless an objection was stated with

reasonable certainty at the time of the ruling, except for good cause shown or to enable this Court

to attain the ends of justice.” Rule 5A:18. “‘The ends of justice exception is narrow and is to be

used sparingly,’ and applies only in the extraordinary situation where a miscarriage of justice has

occurred.” Conley v. Commonwealth, 74 Va. App. 658, 682 (2022) (quoting Holt v.

Commonwealth, 66 Va. App. 199, 209 (2016) (en banc)).

       “Whether to apply the ends of justice exception involves two questions: ‘(1) whether

there is error as contended by the appellant; and (2) whether the failure to apply the ends of

justice provision would result in a grave injustice.’” Id. at 682-83 (quoting Commonwealth v.

Bass, 292 Va. 19, 27 (2016)). The error “must be ‘clear, substantial and material.’” Redman v.

Commonwealth, 25 Va. App. 215, 221 (1997) (quoting Brown v. Commonwealth, 8 Va. App.

126, 131 (1989)). “It is never enough for the [appellant] to merely assert a winning argument on

the merits” because “such an approach would mean that only losing arguments could be waived

and ‘every issue would be subject to appellate review regardless of whether the issue was

properly preserved.’” Winslow v. Commonwealth, 62 Va. App. 539, 546 (2013) (quoting Alford

v. Commonwealth, 56 Va. App. 706, 710 (2010)).

       In asking for this Court to invoke the “ends of justice” exception, husband offers no

explanation for why he failed to preserve this claim below. Nor does he satisfy the heavy burden

of “affirmatively show[ing] that a miscarriage of justice has occurred, [rather than] that a

miscarriage might have occurred.” Holt, 66 Va. App. at 210 (quoting Redman, 25 Va. App. at

220-21). This Court reiterates that “an award of attorney[] fees and costs is a matter for the trial

court’s sound discretion after considering the circumstances and equities of the entire case.”

Stark v. Dinarany, 73 Va. App. 733, 755 (2021) (quoting Jones v. Gates, 68 Va. App. 100, 105

                                                - 13 -
(2017)); see Koons v. Crane, 72 Va. App. 720, 742 (2021) (“This Court reviews an award of

attorney[] fees for an abuse of discretion.”). Nothing in the record suggests the trial court abused

its discretion in awarding wife attorney fees.

       Because husband, therefore, has not met his heavy burden of “establishing a manifest

injustice,” this Court finds no reason to apply the ends of justice exception. Conley, 74 Va. App.

at 683 (quoting Holt, 66 Va. App. at 210). Accordingly, this Court declines to consider the

merits of husband’s claim and affirms the trial court’s award of attorney fees to wife.

                                       III. CONCLUSION

       For the reasons stated above, this Court is unpersuaded by husband’s claims. The trial

court’s granting of a no-fault divorce and its awards of spousal support and attorney fees to wife

are all supported by sufficient evidence. Accordingly, this Court affirms the trial court’s final

divorce decree.

                                                                                           Affirmed.




                                                 - 14 -